Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 1 of 27 PagelD #:16

h
UNITED STATES DISTRICT COURT Fi LE D
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION JAN 28 2029
JUDGE AN,
UNITED STATES OF AMERICA US. DISTRICTS woop
No. 20 CR 56 OURT

Vv.
Judge Andrea R. Wood
MARTIN A. SANDOVAL

PLEA AGREEMENT

 

1; This Plea Agreement between the United States Attorney for the
Northern District of Illinois, JOHN R. LAUSCH, JR., and defendant MARTIN A.
SANDOVAL, and his attorney, DYLAN SMITH, is made pursuant to Rule 11 of
the Federal Rules of Criminal Procedure. The parties to this Agreement have agreed
upon the following:

Charges in This Case

Zz. The information in this case charges defendant with (1) bribery, in
violation of Title 18, United States Code, Section 666(a)(1)(B), and (2) filing a false
tax return, in violation of Title 26, United States Code, Section 7206(1).

3. Defendant has read the charges against him contained in the
information, and those charges have been fully explained to him by his attorney.

4. Defendant fully understands the nature and elements of the crimes with
which he has been charged.

Charges to Which Defendant Is Pleading Guilty

 

5. By this Plea Agreement, defendant agrees to enter a voluntary plea of

guilty to the following counts of the information: Count One, which charges defendant
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 2 of 27 PagelD #:17

with bribery, in violation of Title 18, United States Code, Section 666(a)(1)(B); and
Count Two, which charges defendant with filing a false tax return, in violation of
Title 26, United States Code, Section 7206(1).
Factual Basis

6. Defendant will plead guilty because he is in fact guilty of the charges
contained in Counts One and Two of the information. In pleading guilty, defendant
admits the following facts and that those facts establish his guilt beyond a reasonable
doubt and constitute relevant conduct under Guideline § 1B1.3:

a. With respect to Count One of the information:

Beginning in or around 2016, and continuing until in or around September
2019, at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,
MARTIN A. SANDOVAL, as an agent of the State of Illinois, namely, a State Senator
and Chairman of the Senate Transportation Committee, which received in excess of
$10,000 in federal benefits during the period from January 1, 2018 through December
31, 2018, corruptly solicited, demanded, agreed to accept, and accepted things of
value, namely, — intending to be influenced and rewarded in connection with a
business, transaction, and series of transactions of the State of Illinois involving a
thing of value of $5,000 or more, namely, continued support for the operation of red-
light cameras in the State of Illinois, including opposing legislation adverse to the
interests of the red-light-camera industry, in violation of Title 18, United States Code,

Section 666(a)(1)(B).
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 3 of 27 PagelD #:18

Specifically, SANDOVAL was an elected Illinois State Senator and the
Chairman of the Senate Transportation Committee. Between January 1, 2018 and
December 381, 2018, the State of Illinois received benefits in excess of $10,000 under
a federal program involving a form of federal assistance.

Company A was a Chicago-area company that provided red-light cameras that
enabled municipalities to enforce certain traffic violations and issue traffic-violation
tickets. Company A obtained a portion of the proceeds generated from the approved-
and-paid-for violations.

The Illinois Senate Transportation Committee was responsible for considering
proposed legislation concerning the regulation of red-light cameras. The Illinois
Department of Transportation (“IDOT”) had to approve the installation and operation
of red-light cameras within the state.

Beginning in or around 2016 and continuing until in or around 2019,
SANDOVAL solicited, agreed to accept, and accepted financial and other benefits
from someone who had an interest in Company A (“CW-1”), in return for using
SANDOVAL/’s official position as an Illinois State Senator and Chairman of the
Transportation Committee to block legislation harmful to the red-light-camera
industry and to advise and influence IDOT to allow Company A to install and operate
red-light cameras at additional intersections. Unbeknownst to SANDOVAL, CW-1

began cooperating with law enforcement in or around 2018.
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 4 of 27 PagelD #:19

In or around 2016, SANDOVAL asked CW-1 for $20,000 in annual campaign
contributions in return for SANDOVAL’s official support for Company A and its
business interests. CW-1 agreed, and Company A subsequently made the
contributions from Company A and other entities to conceal the fact that Company A
was making the contributions to SANDOVAL.

On or about August 16, 2017, SANDOVAL spoke by phone with CW-1. During
the call, SANDOVAL discussed splitting up Company A’s annual campaign
contribution to SANDOVAL into smaller amounts. CW-1 told SANDOVAL that CW-
1 had provided half of Company A’s annual campaign contribution, and SANDOVAL
said it was not a problem for Company A’s President to break up the annual
contribution into two contributions because CW-1 said Company A’s President did
not want the contribution to “shout out,” meaning raise a red flag. SANDOVAL said,
“I can see if ] can ... find out from anyone when the next reporting period, and we will
do it right, right after that. Kind of, just kind of not make it obvious.” Following
publicity regarding SANDOVAL's relationship with Company A, SANDOVAL tore up
the check provided by CW-1, arranged for an entity unrelated to Company A to make
a $10,000 contribution to a campaign associated with SANDOVAL, and agreed to
explore other ways for Company A to make its annual campaign contribution.

On or about March 19, 2018, SANDOVAL spoke by phone with CW-1. During
the call, SANDOVAL agreed to accept $10,000 in cash to be used for campaign-related

expenses and agreed to block legislation harmful to the red-light-camera industry.
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 5 of 27 PagelD #:20

Specifically, CW-1 said that CW-1 had spoken with Individual A, a Company A sales
agent, who said that CW-1 could provide SANDOVAL with cash to be used to pay for
campaign expenses. SANDOVAL responded, “Yeah,” and said he would have
someone he worked with (“Co-Schemer A”) coordinate with CW-1 to obtain the cash.
CW-1 agreed, referred to state legislation that would ban red-light cameras, and
asked for SANDOVAL to provide assurance that CW-1 should not worry about that
legislation. SANDOVAL assured CW-1 that CW-1 should not worry about the
legislation and said, “T’'ll have [Co-Schemer A] call ya.”. SANDOVAL subsequently
arranged for Co-Schemer A to collect $10,000 in cash from CW-1 later that day.

In or around July 2018, SANDOVAL solicited $5,000 per month for using his
position in the Illinois Senate to protect Company A’s interests. Specifically, on or
about July 31, 2018, SANDOVAL met with CW-1 at a restaurant in Burr Ridge,
Illinois. During the meeting, SANDOVAL discussed receiving payment for his official
support of Company A. SANDOVAL asked, “Can I bring up something personal with
you?... You've been good to me, politically. But I’ve learned that there are people who
helped [Company A] who get a monthly, um...” CW-1 interjected, “Consulting fee,
sales-consulting fee.” SANDOVAL continued, “When they have helped with the
sighting of a camera.... On a monthly basis, infinitum.” CW-1 responded, “100%.
They get a percentage of the revenue that is brought in by specific community.”

SANDOVAL said, “Like I did in Oakbrook [Terrace].” CW-1 agreed.
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 6 of 27 PagelD #:21

SANDOVAL asked, “So why don’t I get that offer?’ CW-1 discussed the
possibility of paying SANDOVAL, who said, “It galls me to know, but because we’ve
established such a great relationship, um, ’cause you know I'll go balls to the walls
for anything you ask me.... It’s hard for me to swallow how [people] make so much
off of you. Right? And I gotta do the work.” SANDOVAL acknowledges that he
sought to receive cash payments from CW-1 in return for SANDOVAL/’s official acts
benefitting CW-1 and Company A and made these statements for this purpose. Later,
CW-1 and SANDOVAL discussed how SANDOVAL had been a friend of the red-light-
camera industry and had used his position as Chairman of the Transportation
Committee to ensure that bills harmful to the red-light-camera industry were not
passed.

Later during the conversation, SANDOVAL discussed being paid to act as
Company A’s “protector” in the Illinois Senate. When discussing the amount of the
payment he would receive, Sandoval said, “I usually say, ‘What’s reasonable? You
tell me.” CW-1 said that CW-1 did not know how to value SANDOVAL’s support for
Company A, and SANDOVAL said, “I’m not trying to be dramatic, but I’m telling you
the vultures would be all over that shit [red-light cameras] if you had the wrong
person there.” SANDOVAL said, “I think the protector aspect, it — changes. If
there’s a... bill or something lke that, if you set a fee, a protector fee, unless there’s
something really fucking extraordinary.” CW-1 asked how much SANDOVAL

wanted to be paid in protection money for acting to advance Company A’s interests
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 7 of 27 PagelD #:22

in the Illinois Senate, and SANDOVAL asked, “But how would we do that? So how
many companies do you have?... Do you have a bologna company or something
innocuous?” CW-1 and SANDOVAL discussed ways to make the payment, and CW-
1 asked SANDOVAL to provide the amount of the payment. SANDOVAL said, “I
can't say. It would have to come from you. That’s just not my style.” CW-1 asked,
“[J]ust off the top of your head, what pops into your head?” SANDOVAL responded,
“Five,” meaning $5,000. CW-1 asked, “Five a month?” SANDOVAL responded,
“Yeah.” CW-1 agreed to pay SANDOVAL $5,000 per month.

On or about August 29, 2018, SANDOVAL met with CW-1 at a restaurant in
Burr Ridge. During the meeting, SANDOVAL accepted from CW-1 $15,000 in cash,
which constituted protection money for acting to advance Company A’s interests in
the Illinois Senate. By September 2019, SANDOVAL had accepted a total of
approximately $70,000 in protection money from CW-1.

SANDOVAL also engaged in corrupt activities with other public officials and
accepted money from other people in return for using his position as an Illinois State
Senator to attempt to benefit those people and their business interests. In total,
SANDOVAL accepted over $250,000 in bribes as part of criminal activity that
involved more than five participants. In doing so, SANDOVAL directed other

criminally responsible individuals, including Co-Schemer A and Individual A.
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 8 of 27 PagelD #:23

b. With respect to Count Two of the information:

On or about October 12, 2018, at Chicago, in the Northern District of Illinois,
Eastern Division, and elsewhere, MARTIN A. SANDOVAL willfully made and
subscribed, and caused to be made and subscribed, a United States Individual Income
Tax Return (Form 1040 with schedules and attachments) for the calendar year 2017,
which return was verified by written declaration that it was made under penalties of
perjury and was filed with the Internal Revenue Service, which return he did not
believe to be true and correct as to every material mater, in that said return reported
on Line 22 that the total income was $125,905, when defendant knew that the total
income substantially exceeded that amount, in violation of Title 26, United States
Code, Section 7206(1).

Specifically, in 2017 SANDOVAL had total income of at least $259,255, over
$10,000 of which was from criminal activity, namely, bribery. SANDOVAL
nevertheless reported on his 2017 federal income tax return that his total income was
$125,905. SANDOVAL caused an accountant to file the tax return, which was made
under the penalty of perjury, with the Internal Revenue Service, knowing that his
-tax return contained false information, causing losses to the IRS of at least $38,682
and losses to the Illinois Department of Revenue of at least $5,000.63. SANDOVAL
caused an accountant to file tax returns for tax years 2012 through 2016 that
SANDOVAL knew underreported his income and caused losses to (1) the IRS of at

least $2,492 in 2012, $16,049 in 2013, $10,368 in 2014, $1,095 in 2015, and $3,755 in
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 9 of 27 PagelD #:24

2016; and (2) the Illinois Department of Revenue of at least $780 in 2012, $3,745 in
2013, $2,685 in 2014, $273.75 in 2015, and $900 in 2016.

7. The foregoing facts are set forth solely to assist the Court in determining
whether a factual basis exists for defendant's plea of guilty, and they are not intended
to be a complete or comprehensive statement of all the facts within defendant’s
personal knowledge regarding the charged crimes and related conduct.

Maximum Statutory Penalties

8. Defendant understands that the charges to which he is pleading guilty
carry the following statutory penalties:

a. Count One carries a maximum sentence of 10 years’
imprisonment. Count One also carries a maximum fine of $250,000 or twice the gross
gain or gross loss resulting from that offense, whichever is greater. Defendant further
understands that with respect to Count One the judge also may impose a term of
supervised release of not more than three years.

b. Count Two carries a maximum sentence of 3 years’ imprisonment.
Count Two also carries a maximum fine of $250,000. Defendant further understands
that the Court must order costs of prosecution, estimated not to exceed $500.
Defendant further understands that with respect to Count Two, the judge also may

impose a term of supervised release of not more than one year.
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 10 of 27 PagelD #:25

Cc. Pursuant to Title 18, United States Code, Section 30138, defendant
will be assessed $100 on each count to which he has pled guilty, in addition to any
other penalty imposed.

d. Therefore, under the counts to which defendant is pleading guilty,
the total maximum sentence is 13 years’ imprisonment. In addition, defendant is
subject to a total maximum fine of $500,000, mandatory costs of prosecution, a period
of supervised release, and special assessments totaling $200.

Sentencing Guidelines Calculations

Y. Defendant understands that in determining a sentence, the Court is
obligated to calculate the applicable Sentencing Guidelines range and to consider that
range, possible departures under the Sentencing Guidelines, and other sentencing
factors under 18 U.S.C. § 3553(a), which include: (i) the nature and circumstances of
the offense and the history and characteristics of the defendant; (ii) the need for the
sentence imposed to reflect the seriousness of the offense, promote respect for the law,
and provide just punishment for the offense, afford adequate deterrence to criminal
conduct, protect the public from further crimes of the defendant, and provide the
defendant with needed educational or vocational training, medical care, or other
correctional treatment in the most-effective manner; (iii) the kinds of sentences
available; (iv) the need to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct; and (v) the need

to provide restitution to any victim of the offense.

10
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 11 of 27 PagelD #:26

10. For purposes of calculating the Sentencing Guidelines, the parties agree
on the following points:

a. Applicable Guidelines. The Sentencing Guidelines to be
considered in this case are those in effect at the time of sentencing. The following
statements regarding the calculation of the Sentencing Guidelines are based on the
Guidelines Manual currently in effect, namely, the November 2018 Guidelines
Manual.

b. Offense Level Calculations.

Count One and Relevant Conduct

 

i. The base offense level is 14, pursuant to Guileling §
2C1.1(a)(1) — defendant was a public official.

il. The offense level is increased by 2 levels pursuant to
Guideline § 2C1.1(b)(1) because the offense involved more than one bribe.

ili. The offense level is increased by 12 levels pursuant to
Guideline §§ 2C1.1(b)(2) and 2B1.1(b)(1)(G) because the value of the payments was
more than $250,000.

lv. The offense level is increased by 4 levels pursuant to
Guideline § 2C1.1(b)(3) because the offense involved an elected official.

V. The offense level is increased by 3 levels pursuant to
Guideline § 3B1.1(b) because defendant was a manager and supervisor and the

criminal activity involved five or more participants.

11
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 12 of 27 PagelD #:27

Count Two and Relevant Conduct

Vi. The base offense level is 14, pursuant to Guideline
§§ 2T1.1(a)(1) and 2T4.1(F), because the tax loss was more than $40,000.

vil. The offense level is increased by 2 levels pursuant to
Guideline § 2T1.1(b)(1) because defendant failed to report income exceeding $10,000
in any year from criminal activity.

Calculation of Offense Level
Vili. Pursuant to Guideline § 3D1.2, the offenses are not
grouped and should be treated as separate groups. The group with the highest offense
level has an offense level of 35. Pursuant to Guideline § 3D1.4(c), there is no increase
in the offense level because the other group is nine or more levels less serious than
the group with the highest offense level.

ix. Defendant has clearly demonstrated a recognition and
affirmative acceptance of personal responsibility for his criminal conduct. If the
government does not receive additional evidence in conflict with this provision, and
if defendant continues to accept responsibility for his actions within the meaning of
Guideline § 3E1.1(a), including by furnishing the United States Attorney’s Office and
the Probation Office with all requested financial information relevant to his ability to
satisfy any fine that may be imposed in this case, a two-level reduction in the offense

level is appropriate.

12
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 13 of 27 PagelD #:28

x: In accord with Guideline § 3E1.1(b), defendant has timely
notified the government of his intention to enter a plea of guilty, thereby permitting
the government to avoid preparing for trial and permitting the Court to allocate its
resources efficiently. Therefore, as provided by Guideline § 3E1.1(b), if the Court
determines the offense level to be 16 or greater prior to determining that defendant
is entitled to a two-level reduction for acceptance of responsibility, the government
will move for an additional one-level reduction in the offense level.

c. Criminal History Category. With regard to determining
defendant’s criminal history points and criminal history category, based on the facts
now known to the government, defendant’s criminal history points equal zero, and
defendant's criminal history category is I.

d. Anticipated Advisory Sentencing Guidelines Range.
Therefore, based on the facts now known to the government, the anticipated offense
level is 32, which, when combined with the anticipated criminal history category of I,
results in an anticipated advisory sentencing guidelines range of 121 to 151 months’
imprisonment, in addition to any supervised release and fine the Court may impose.

e. Defendant and his attorney and the government acknowledge
that the above guidelines calculations are preliminary in nature, and they are non-
binding predictions upon which neither party is entitled to rely. Defendant
understands that further review of the facts or applicable legal principles may lead

the government to conclude that different or additional guidelines provisions apply

13
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 14 of 27 PagelD #:29

in this case. Defendant understands that the Probation Office will conduct its own
investigation, that the Court ultimately determines the facts and law relevant to
sentencing, and that the Court’s determinations govern the final guideline
calculation. Accordingly, the validity of this Agreement is not contingent upon the
probation officer’s or the Court’s concurrence with the above calculations, and
defendant shall not have a right to withdraw his plea on the basis of the Court’s
rejection of these calculations.

f, Both parties expressly acknowledge that this Agreement is not
governed by Fed. R. Crim. P. 11(c)(1)(B) and that errors in applying or interpreting
any of the sentencing guidelines may be corrected by either party prior to sentencing.
The parties may correct these errors either by stipulation or by a statement to the
Probation Office or the Court, setting forth the disagreement regarding the applicable
provisions of the guidelines. The validity of this Agreement will not be affected by
such corrections, and defendant shall not have a right to withdraw his plea, nor the
government the right to vacate this Agreement, on the basis of such corrections.

Cooperation
11. Defendant agrees he will fully and truthfully cooperate in any matter in
which he is called upon to cooperate by a representative of the United States
Attorney’s Office for the Northern District of Illinois. This cooperation shall include
providing complete and truthful information in any investigation and pre-trial

preparation and complete and truthful testimony in any criminal, civil, or

14
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 15 of 27 PagelD #:30

administrative proceeding. Defendant agrees to the postponement of his sentencing
until after the conclusion of his cooperation.

Agreements Relating to Sentencing

12. At the time of sentencing, the government shall make known to the
sentencing judge the extent of defendant’s cooperation. Ifthe government determines
that defendant has continued to provide full and truthful cooperation as required by
this Agreement, then the government shall move the Court, pursuant to Guideline
§ 5K1.1, to depart downward from the low end of the applicable Guideline range in
an amount to be determined at the time of sentencing. Defendant shall be free to
recommend any sentence. Defendant understands that the decision to depart from
the applicable guideline range rests solely with the Court. Defendant further
understands that the government reserves the right to make whatever
recommendation it deems appropriate regarding the extent of any downward
departure.

13. If the government does not move the Court, pursuant to Guideline
§ 5K1.1, to depart from the applicable guideline range, as set forth above, the
preceding paragraph of this Agreement will be inoperative, both parties shall be free
to recommend any sentence, and the Court shall impose a sentence taking into
consideration the factors set forth in 18 U.S.C. § 3553(a), as well as the Sentencing

Guidelines without any downward departure for cooperation pursuant to § 5K1.1.

15
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 16 of 27 PagelD #:31

fiefondane may not withdraw his plea of guilty because the government has failed to
make a motion pursuant to Guideline § 5K1.1.

14. It is understood by the parties that the sentencing judge is neither a
party to nor bound by this Agreement and may impose a sentence up to the maximum
penalties as set forth above. Defendant further acknowledges that if the Court does
not accept the sentencing recommendation of the parties, defendant will have no right
to withdraw his guilty plea.

15. Regarding restitution, defendant agrees to pay restitution to the United
States Treasury arising from the offense conduct and relevant conduct set forth
above, totaling $72,441, pursuant to Title 18, United States Code, Sections 3663(a)(3)
and 3664. Defendant further understands that the Internal Revenue Service will use
the amount of restitution ordered as a basis of a civil assessment under Title 26,
United States Code, Section 6201(a)(4). Defendant understands that the amount of
tax loss as calculated by the Internal Revenue Service may exceed the amount of tax
due as calculated for restitution in this criminal case.

16. Defendant further agrees to pay restitution to the Illinois Department
of Revenue arising from the offense conduct and relevant conduct set forth above,
totaling $13,384, pursuant to Title 18, United States Code, Sections 3663(a)(3) and
3664. Defendant understands that the amount of tax loss as calculated by the Illinois
Department of Revenue may exceed the amount of tax due as calculated for

restitution in this criminal case.

16
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 17 of 27 PagelD #:32

17. The restitution referred to above shall be due immediately and paid
pursuant to a schedule to be set by the Court at sentencing. Defendant acknowledges
that pursuant to Title 18, United States Code, Section 3664(k), he is required to notify
the Court and the United States Attorney’s Office of any material change in economic
circumstances that might affect his ability to pay restitution.

18. The parties further agree, pursuant to Title 18, United States Code,
Section 3583(d), that the sentence to be imposed by the Court shall include, as a
condition of any term of supervised release or probation imposed in this case, a
requirement that defendant repay the United States $70,000 as compensation for
government funds that defendant received during the investigation of the case.
Defendant will receive credit for any money collected by the government prior to
sentencing, including approximately $3,150 seized by the government on or about
September 24, 2019 and $18,120 seized by the government on or about October 17,
2019.

19. Defendant agrees to pay the special assessment of $200 at the time of
sentencing with a cashier’s check or money order payable to the Clerk of the U.S.
District Court.

20. Defendant agrees that the United States may enforce collection of any
fine or restitution imposed in this case pursuant to Title 18, United States Code,
Sections 3572, 3613, and 3664(m), notwithstanding any payment schedule set by the

Court.

17
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 18 of 27 PagelD #:33

21. Defendant acknowledges that on or about November 1, 2019,
administrative forfeiture proceedings were commenced against certain property,
including approximately $9,720 in United States currency. By signing this plea
agreement, defendant acknowledges that he had notice of the administrative
forfeiture proceeding, relinquishes any right, title, and interest he may have had in
this property, withdraws any previously filed claims, and understands that an
administrative decree of forfeiture has been entered, or will be entered, thereby
extinguishing any claim he may have had in the seized property.

Acknowledgments and Waivers Regarding Plea of Guilty
Nature of Agreement

22. This Agreement is entirely voluntary and represents the entire
agreement between the United States Attorney and defendant regarding defendant's
criminal liability in case 20 CR 56.

23. This Agreement concerns criminal liability only. Except as expressly set
forth in this Agreement, nothing herein shall constitute a limitation, waiver, or
release by the United States or any of its agencies of any administrative or judicial
civil claim, demand, or cause of action it may have against defendant or any other
person or entity. The obligations of this Agreement are limited to the United States
Attorney's Office for the Northern District of Illinois and cannot bind any other
federal, state, or local prosecuting, administrative, or regulatory authorities, except

as expressly set forth in this Agreement.

18
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 19 of 27 PagelD #:34

24. Defendant understands that nothing in this Agreement shall limit the
Internal Revenue Service in its collection of any taxes, interest or penalties from
defendant and his spouse. Defendant understands that the amount of tax as
calculated by the IRS may exceed the amount of tax due as calculated for the criminal
case.

Waiver of Rights

25. Defendant understands that by pleading guilty he surrenders certain
rights, including the following:

a. Right to be charged by indictment. Defendant understands
that he has a right to have the charges prosecuted by an indictment returned by a
concurrence of twelve or more members of a grand jury consisting of not less than
sixteen and not more than twenty-three members. By signing this Agreement,
defendant knowingly waives his right to be prosecuted by indictment and to assert at
trial or on appeal any defects or errors arising from the information, the information
process, or the fact that he has been prosecuted by way of information.

b. Trial rights. Defendant has the right to persist in a plea of not
guilty to the charges against him, and if he does, he would have the right to a public
and speedy trial.

| 1. The trial could be either a jury trial or a trial by the judge

sitting without a jury. However, in order that the trial be conducted by the judge

19
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 20 of 27 PagelD #:35

sitting without a jury, defendant, the government, and the judge all must agree that
the trial be conducted by the judge without a jury.

il. If the trial is a jury trial, the jury would be composed of
twelve citizens from the district, selected at random. Defendant and his attorney
would participate in choosing the jury by requesting that the Court remove
prospective jurors for cause where actual bias or other disqualification is shown, or
by removing prospective jurors without cause by exercising peremptory challenges.

lll. If the trial is a jury trial, the jury would be instructed that
defendant is presumed innocent, that the government has the burden of proving
defendant guilty beyond a reasonable doubt, and that the jury could not convict him
unless, after hearing all the evidence, it was persuaded of his guilt beyond a
reasonable doubt and that it was to consider each count of the information separately.
The jury would have to agree unanimously as to each count before it could return a
verdict of guilty or not guilty as to that count.

lv. If the trial is held by the judge without a jury, the judge
would find the facts and determine, after hearing all the evidence, and considering
each count separately, whether or not the judge was persuaded that the government
had established defendant’s guilt beyond a reasonable doubt.

v. At a trial, whether by a jury or a judge, the government

would be required to present its witnesses and other evidence against defendant.

20
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 21 of 27 PagelD #:36

Defendant would be able to confront those government witnesses, and his attorney
would be able to cross-examine them.

vi. At a trial, defendant could present witnesses and other
evidence in his own behalf. If the witnesses for defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
Court. A defendant is not required to present any evidence.

Vl. At a trial, defendant would have a privilege against self-
incrimination so that he could decline to testify, and no inference of guilt could be
drawn from his refusal to testify. If defendant desired to do so, he could testify in his
own behalf.

c Waiver of appellate and collateral rights. Defendant further
understands he is waiving all appellate issues that might have been available if he
had exercised his right to trial. Defendant is aware that Title 28, United States Code,
Section 1291, and Title 18, United States Code, Section 3742, afford a defendant the
right to appeal his conviction and the sentence imposed. Acknowledging this, if the
government makes a motion at sentencing for a downward departure pursuant to
Guideline § 5K1.1, defendant knowingly waives the right to appeal his conviction,
any pre-trial rulings by the Court, and any part of the sentence (or the manner in
which that sentence was determined), including any term of imprisonment and fine —
within the maximums provided by law, in exchange for the concessions made by the

United States in this Agreement. In addition, if the government makes a motion at

21
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 22 of 27 PagelD #:37

sentencing for a downward departure pursuant to Guideline § 5K1.1, defendant also
waives his right to challenge his conviction and sentence, and the manner in which
the sentence was determined, in any collateral attack or future challenge, including
but not limited to a motion brought under Title 28, United States Code, Section 2255.
The waiver in this paragraph does not apply to a claim of involuntariness or
ineffective assistance of counsel, nor does it prohibit defendant from seeking a
reduction of sentence based directly on a change in the law that is applicable to
defendant and that, prior to the filing of defendant’s request for relief, has been
expressly made retroactive by an Act of Congress, the Supreme Court, or the United
States Sentencing Commission.

26. Defendant understands that by pleading guilty he is waiving all the
rights set forth in the prior paragraphs. Defendant’s attorney has explained to him
those rights and the consequences of his waiver of those rights.

Presentence Investigation Report/Post-Sentence Supervision

27. Defendant understands that the United States Attorney’s Office in its
submission to the Probation Office as part of the Pre-Sentence Report and at
sentencing shall fully apprise the District Court and the Probation Office of the
nature, scope, and extent of defendant’s conduct regarding the charges against him,
and related matters. The government will make known all matters in aggravation
and mitigation relevant to sentencing, including the ne and extent of defendant’s

cooperation.

22
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 23 of 27 PagelD #:38

28. Defendant agrees to truthfully and completely execute a Financial
Statement (with supporting documentation) prior to sentencing, to be provided to and
shared among the Court, the Probation Office, and the United States Attorney’s
Office regarding all details of his financial circumstances, including his recent income
tax returns as specified by the probation officer. Defendant understands that
providing false or incomplete information, or refusing to provide this information,
may be used as a basis for denial of a reduction for acceptance of responsibility
pursuant to Guideline § 3E1.1 and enhancement of his sentence for obstruction of
justice under Guideline § 3C1.1, and may be prosecuted as a violation of Title 18,
United States Code, Section 1001 or as a contempt of the Court.

29. For the purpose of monitoring defendant's compliance with his
obligations to pay a fine during any term of supervised release or probation to which
defendant is sentenced, defendant further consents to the disclosure by the IRS to
the Probation Office and the United States Attorney’s Office of defendant’s individual
income tax returns (together with extensions, correspondence, and other tax
information) filed subsequent to defendant’s sentencing, to and including the final
year of any period of supervised release or probation to which defendant is sentenced.
Defendant also agrees that a certified copy of this Agreement shall be sufficient
evidence of defendant’s request to the IRS to disclose the returns and return

information, as provided for in Title 26, United States Code, Section 6103(b).

23
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 24 of 27 PagelD #:39

Other Terms

30. Defendant agrees to cooperate with the United States Attorney’s Office
in collecting any unpaid fine for which defendant is liable, including providing
financial statements and supporting records as requested by the United States
Attorney’s Office.

31. Regarding matters relating to the Internal Revenue Service, defendant
agrees as follows (nothing in this paragraph, however, precludes defendant and his
spouse from asserting any legal or factual defense to taxes, interest, and penalties
that may be assessed by the IRS): Defendant agrees to cooperate with the Internal
Revenue Service in any tax examination or audit of defendant and his spouse which
directly or indirectly relates to or arises out of the course of conduct that defendant
has acknowledged in this Agreement, by transmitting to the IRS original records or
copies thereof, and any additional books and records that the IRS may request.

382. Defendant will not object to a motion brought by the United States
Attorney’s Office for the entry of an order authorizing disclosure of documents,
testimony and related investigative materials which may constitute grand jury
material, preliminary to or in connection with any judicial proceeding, pursuant to
Fed. R. Crim. P. 6(e)(8)(E)@). In addition, defendant will not object to the
government’s solicitation of consent from third parties who provided records or other
materials to the grand jury pursuant to grand jury subpoenas, to turn those materials

over to the Civil Division of the United States Attorney's Office, or an appropriate

24
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 25 of 27 PagelD #:40

federal or state agency (including but not limited to the Internal Revenue Service),
for use in civil or administrative proceedings or investigations, rather than returning
them to the third parties for later summons or subpoena in connection with a civil or
administrative proceeding involving, or investigation of, defendant and his spouse.
Nothing in this paragraph or the preceding paragraph precludes defendant and his
spouse from asserting any legal or factual defense to taxes, interest, and penalties
that may be assessed by the IRS.

33. Defendant understands that, if convicted, a defendant who is not a
United States citizen may be removed from the United States, denied citizenship, and
denied admission to the United States in the future.

Conclusion

34. Defendant understands that this Agreement will be filed with the Court,
will become a matter of public record, and may be disclosed to any person.

35. Defendant understands that his compliance with each part of this
Agreement extends throughout the period of his sentence, and failure to abide by any
term of the Agreement is a violation of the Agreement. Defendant further
understands that in the event he violates this Agreement, the government, at its
option, may move to vacate the Agreement, rendering it null and void, and thereafter
prosecute defendant not subject to any of the limits set forth in this Agreement, or
may move to resentence defendant or require defendant’s specific performance of this

Agreement. Defendant understands and agrees that in the event that the Court

25
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 26 of 27 PagelD #:41

permits defendant to withdraw from this Agreement, or defendant breaches any of
its terms and the government elects to void the Agreement and prosecute defendant,
any prosecutions that are not time-barred by the applicable statute of limitations on
the date of the signing of this Agreement may be commenced against defendant in
accordance with this paragraph, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement of such
prosecutions.

386. Should the judge refuse to accept defendant’s plea of guilty, this
Agreement shall become null and void, and neither party will be bound to it.

37. Defendant and his attorney acknowledge that no threats, promises, or
representations have been made, nor agreements reached, other than those set forth

in this Agreement, to cause defendant to plead guilty.

26
Case: 1:20-cr-00056 Document #: 12 Filed: 01/28/20 Page 27 of 27 PagelD #:42

38. Defendant acknowledges that he has read this Agreement and carefully
reviewed each provision with his attorney. Defendant further acknowledges that he

understands and voluntarily accepts each and every term and condition of this

Agreement.

 

 

AGREED THIS DATE: f 29/ QO

  
 

 

R. LAUSCH, JR.
nited States Attorney

 

oy

CHRISTOPHER J. STETLER DYLAN SMITH
Assistant U.S. “22 Attorney for Defendant

SAM ES P. Cee

Assistant U.S. Attorney

 

 

 

aT
